DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 10-12 and 18-20 are withdrawn in view of the newly discovered reference(s) to Grodzins et al. (US 2014/0233707) and Arenson et al. (US 2008/0043924).  Rejections based on the newly cited reference(s) follow.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 09/14/2021. Claims 1, 11-12, and 15 have been amended. Claims 10 and 21-25 have been canceled. No claims have been added. Currently, claims 1-9 and 11-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This is a Non-Final Rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arenson et al. (US 2008/0043924) hereinafter known as Arenson, and further in view of Godzins et al. (US 2014/0233707) hereinafter known as Grodzins.
With regards to claim 1, 15 and 18-19, Arenson discloses a four-slice computed tomography (CT) system [0034] and method, comprising:
an X-ray tube 14 having a focal spot ([0005]; anode focal point) and a port window (Claim 7; x-ray tube window);
a filter (Fig. 5; beam chopper; 17) having at least a first region with a first material 56 having first X-ray attenuation characteristics for a predetermined X-ray photon energy range of interest [0041], the filter having a second region 54 with a different X-ray attenuation characteristic ([0041]; X-ray transmission window. Also, [0050] teaches “…that various windows of different attenuation power may be supported by the frame whereby the continuum of attenuation windows ranges from a free transmission window of zero attenuation to a maximum attenuation window.”), wherein the filter is cylindrically shaped ([0051]; “…This multi-dimensional filter 60, shown in FIG. 7, has a cylindrical frame 62…”);
wherein the filter is disposed between the port window and an examination region (claim 7) and is configured to rotate such that the at least first and the second regions sweep through and filter X-ray radiation emitted from the focal spot [0045][0050][0051];
[0040];
a detector array configured to detect the filtered X-ray radiation traversing the examination region and produce a signal indicative thereof ([0034][0035][0040; detector array 18); and
a reconstructor configured to process the signal based on the detected flux to reconstruct volumetric image data ([0036]; image reconstructor 34).
Arenson discloses a multi-dimensional bowtie filter 60 that has a cylindrical frame 62 with a semi-conic bore 64. The filter has different absorption profile for any rotational angle and translational and the rotation and translation of the filter during data acquisition can be used to track subject profile [0051][0052]. The reference further teaches that the x-ray beam chopper 17 is positioned between x-ray tube 14 and z-plane collimator 50 [0041].
Arenson does not specifically disclose that the filter is configured to surround the X-ray tube.
Grodzins discloses methods and apparatus for changing the geometry of a beam of radiation during the course of inspecting an object, and, more particularly, switching between a fan beam and a swept beam of variable 
[0001]. [0072] discloses “… an x-ray filter 150 (also referred to herein as a "filter tube") in the form of a cylinder that surrounds x-ray tube 4.  An empty slot in one quadrant of the filter tube 150 allows the full x-ray fan beam 8 to emerge.  Filter tube 150 can be rotated so that different filters can intercept the fan beam to change the energy distribution or the deposited dose at the target, or to block any emergent beam entirely.” [0077] further teaches that “Filter wheel 150 (shown in FIG. 7) may provide a variable filter to 
change the radiation dose delivered to the target or to modify the energy 
distribution of the x-ray beam.  Filters may also be incorporated in the slots 
of the variable angle tube 34 to place filters in the 45°, 30° and 15° slots that progressively increase the filtration of the lower energy components of the x-ray beam to reduce the dose without significantly affecting the higher energy components of the x-ray beam... Additionally, filters may be incorporated into a subset of the slots, such as into alternating slots...” Additionally, Grodzins teaches “… selectable filter 155 (shown in FIG. 7), mounted in filter tube 150 
(shown in FIG. 7), for changing the energy distribution of the x-ray beam or 
for adjusting the radiation dose delivered to a target or to a portion of the 
target…” [0046].


With regards to claim 2, Arenson, in view of Grodzins, discloses the system of claim 1, further comprising:
a processor ([0016]; filtering assembly controller) configured to determine when the first region enters and exits a path of the emitted X-ray radiation [0016][0057].

With regards to claim 3, Arenson, in view of Grodzins, discloses the system of claim 2, wherein the processor is further configured to synchronize the signal with an entry time the first region enters the path and an exit time the first region exists the path (Arenson; [0044][0016][0057].

With regards to claim 4, Arenson, in view of Grodzins, discloses the system of claim 3, wherein the reconstructor is configured to process only a sub-portion of the signal corresponding to the entry and exit times (Arenson; [0039][0040][0049]; reconstructing low dynamic range responses).

With regards to claim 7, Arenson, in view of Grodzins, discloses the system of claim 3, wherein the processor is further configured to trigger data acquisition based on the entry and exit times. (Arenson; [0057])

With regards to claim 8, Arenson, in view of Grodzins, discloses the system of claim 7, wherein the processor is further configured to move an X-ray attenuating filter into the path to attenuate the emitted X-ray radiation outside of the filter time. (Arenson; [0043][0044])

With regards to claim 9, Arenson, in view of Grodzins, discloses the system of claim 7, wherein the processor is further configured to reduce a tube electrical current of the X-ray tube outside of the filter time. (Arenson; [0010])

With regards to claim 12, Arenson, in view of Grodzins, discloses the system of claim 1, wherein the first region includes at least two segments, each segment having a different X-ray attenuation characteristic (Arenson; [0041]; see the rejection of claim 1), and the filter is configured to translate to alternately position only a single one of the segments in front of the port window (Arenson; [0050][0052]).

With regards to claim 13, Arenson, in view of Grodzins, discloses the system of claim 1, wherein the filter includes a plurality of filters, each of the filters is configured to move entirely between the port window and the examiner region, and only a single one of the filters is positioned in front of the port window at a given time. (Arenson; [0046])

With regards to claim 14, Arenson, in view of Grodzins, discloses the system of claim 1, wherein the first region includes at least two segments, each having a different X-ray attenuation characteristic, and the filter is configured to translate to alternately position only a single one of the segments in front of the port window. (Arenson; [0046][0050][0052])

With regards to claim 16, Arenson, in view of Grodzins, discloses the system of claim 15, further comprising: 
extracting a sub-portion of the acquired data corresponding to a time period only in which the first region sweeps through the path (Arenson; [0039][0040][0049]; low dynamic range responses); and
reconstructing only the sub-portion to reconstruct spectral volumetric image data (Arenson; [0040][0049]).

With regards to claim 17, Arenson, in view of Grodzins, discloses the system of claim 15, extracting a sub-portion of the acquired data corresponding to a time period only in which the first region is outside of the path (Arenson; [0039][0040][0049]; low dynamic range responses).; and
reconstructing only the sub-portion to reconstruct non-spectral volumetric image data (Arenson; [0040][0049]).

Allowable Subject Matter
Claims 5-6, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art of record fails to disclose or reasonably suggest the system of claim 3, wherein the processor determines a filter time as a time period from the entry time to the exit time, and the reconstructor is configured to process only a sub-portion of the signal corresponding to a sub-time range of the filter time which is less than the filter time.
With regards to claim 6, the prior art of record fails to disclose or reasonably suggest the system of claim 3, wherein the processor determines a filter time as a time period from the entry time to the exit time, and the reconstructor is configured to process a plurality of different sub-portions of the signal corresponding to a plurality of sub- time ranges of the filter time, each of the plurality of sub-time ranges corresponding to a different phase.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest the system of claim 1, wherein the filter includes a plurality of cylindrically shaped filters, each of the cylindrically shaped filters is configured to surround the X-ray tube, and only a single one of the cylindrically shaped filters is positioned to surround the X-ray tube at a given time.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest the system of claim 18, wherein filter includes a plurality of cylindrically shaped filters, and further comprising a drive system configured to move a predetermined one of the plurality of cylindrically shaped filters over the X-ray tube and into a path of the emitted X-ray radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884